PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/399,173
Filing Date: 5 Jan 2017
Appellant(s): NADIG et al.



__________________
   B. Tood Patterson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/2020.

08/05/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5 – 11, 13 – 17, and 19 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, (US PUB 2003/0055754) in view of Cohen et al., (US PUB 2005/0149543 hereinafter Cohen).

As to claim 1, Sullivan teaches a method for managing variability in an application programming interface (API), comprising: 
receiving, from a user (“…register a user such as a seller and/or purchaser, a selling/purchasing system interconnects (518) with the transaction tax compliance system. Information about the seller/purchaser is received (520) from the selling/purchasing system by the transaction tax processor…” para. 0092 - 0093), a definition of a variability schema and context information associated with the variability schema (“…The tax situs, tax type, and standard tax rate database 112 may be updated and/or maintained by one or more of the transaction tax compliance system 200 or any third party….” Para. 0060) and (“The tax situs may be any data or signal indicative of a tax situs, including a jurisdiction identifier, a state code, a zip code, a city identifier, a county identifier, a geographical location code, or any other unique identifier of a tax situs,…” para. 0062) and (“…Information about the seller/purchaser, in an embodiment using the database structure described above, may include a seller/purchaser identifier, seller/purchaser name, seller/purchaser exemption number, seller/purchaser mailing address, seller/purchaser billing address, seller/purchaser phone number, commodity code, tax jurisdiction identifier, administration code, seller/purchaser location, seller/purchaser location activity code, address data, commodity category, commodity description,…” para. 0093 and figures 3 - 4) wherein:
 the variability schema defines a variation of a function (“…the applicable transaction tax liability cannot be determined without 1) a commodity code which defines the taxable status of a product or service (the indication of the product or  in relation to behavior of a default version of the function (“…The commodity code may be any data or signal indicative of a tax status of a product or service, including a unique identifier or description, or other unique identifier of a commodity code….” Para. 0064) and (“…commodity code designations, business locations, and administration codes may be added or modified by the seller” default version of the function is associated commodity code before modifying, para. 0079), and 
the context information defines when variation of the function (“…The tax situs, tax type, and standard tax rate database 112 may be updated and/or maintained by one or more of the transaction tax compliance system 200 or any third party….” Para. 0060 – 0062, and 0082); 
linking the variability schema and context information to the function  (“…The transaction tax processor may determine possible tax locations as the address information is first registered with the transaction tax processor, as in the case of seller and/or purchaser registration…” para. 0105); 
receiving a query to invoke the function (“…updated as the selling/purchasing systems request…” para. 0082); 
determining a context associated with the received query, wherein the context comprises information about the user associated with the received query (“…If the transaction address information is successfully matched with the received information” para. 0104); 
matching the determined context associated with the received query to the context information associated with the variability schema (“…If the transaction address information is successfully matched with the received information, the taxing jurisdiction code (322, in FIGS. 4A and 6) is set or updated (544) to a value status, or identifier of a tax jurisdiction associated with a particular location….” para. 0104); and 
executing the variation of the function defined by the variability schema (“…Additionally or alternatively, the transaction tax processor may create or update (548) the completion code (236 in FIGS. 4A and 6) …” para. 0104).  
While Sullivan teaches interfaces are provided for both seller and purchaser to access transaction tax compliance system (para. 0048), wherein the seller/purchaser system has application programming interface to convert data into the transaction tax system (para. 0097 – 0099).  Sullivan silent to but Cohen teaches exposed in an application programming interface (API) (“…request/response messages 120 may be sent between one of N third-party systems, such as third-party system 122, and a server system 125 that is accessed via a number of APIs exposed by respective API servers 24” para. 0069).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Sullivan by adopt the teachings of Cohen because Cohen would provide the APIs for the system to expose to sellers/purchasers to interact with the transaction tax system to register and/or update all information (para. 0069).  

As to claim 2, Sullivan modified by Cohen teaches the method of claim 1, Sullivan teaches wherein the variability schema (“…commodity code designations, business locations, and administration codes may be added or modified by the seller” para. 0079).
Sullivan does not but Cohen teaches defines a data object model used by the function exposed in the API (“…data component model…” para 0093).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Sullivan by adopt the teachings of Cohen because Cohen would define uniform data object model thereby allowing developers to reuse parts of their code (para. 0087).
 
As to claim 3, Sullivan modified by Cohen teaches the method of claim 2, Sullivan teaches wherein the variability schema comprises one or more additional data elements not present in a default variation of the data object model (“…administration codes may be added or modified by the seller” para. 0079).  

As to claim 5, Sullivan modified by Cohen teaches the method of claim 1, Sullivan teaches wherein the variability schema defines one or more data processing rules not present in a default definition of the function (“…if there is a selling/purchasing system provided override amount, e.g., a given tax amount to be applied to the transaction, or an override rate, e.g., a given tax rate to be applied to the transaction….” Para. 0122).  
exposed in an API (“…request/response messages 120 may be sent between one of N third-party systems, such as third-party system 122, and a server system 125 that is accessed via a number of APIs exposed by respective API servers 24” para. 0069).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Sullivan by adopt the teachings of Cohen because Cohen would provide the APIs for the system to expose to sellers/purchasers to interact with the transaction tax system to register and/or update all information (para. 0069).  

As to claim 6, Sullivan modified by Cohen teaches the method of claim 1, Sullivan teaches wherein the context information comprises a geographical location associated with a user that generated the query (“…input business locations…” para. 0049 and 0093).
  
As to claim 7, Sullivan modified by Cohen teaches the method of claim 1, Sullivan teaches wherein the context information comprises user membership in an access group (“…register a user such as a seller and/or purchaser, a selling/purchasing system interconnects (518) with the transaction tax compliance system. Information about the seller/purchaser is received (520) from the selling/purchasing system by the transaction tax processor…” para. 0092 - 0093) and wherein membership in the access group identifies whether the user can invoke one or more functions for modifying data stored in a user data store (“Entries in .
Sullivan silent to but Cohen teaches in an API (“…request/response messages 120 may be sent between one of N third-party systems, such as third-party system 122, and a server system 125 that is accessed via a number of APIs exposed by respective API servers 24” para. 0069).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Sullivan by adopt the teachings of Cohen because Cohen would provide the APIs for the system to expose to sellers/purchasers to interact with the transaction tax system to register and/or update all information (para. 0069).  

  As to claim 8, Sullivan modified by Cohen teaches the method of claim 1, Sullivan teaches wherein the definition of the variability schema is included in a markup language file (“Any suitable interface, such as an HTML form similar to that used for seller registration as shown in FIGS. 3B-3F, may be used to permit a purchaser to register with the transaction tax compliance …” para. 0081).

As to claim 9, this is a system claim of claim 1.  Further, teaches a processor (“processor” para. 0284); and 
memory storing instructions (“main unit may include a processor connected to a memory” para. 0284) which, when executed on one or more processors, performs an operation for managing variability in an application programming interface (API).

As to claims 10 – 11, see rejection for claims 2 – 3 above.

As to claim 13, see rejection for claim 5 above.

As to claim 14, see rejection for claim 7 above.

As to claim 15, this is a computer-readable medium claim of claim 9. 

As to claims 16 - 17, see rejection for claims 2 – 3 above.

As to claim 19, see rejection for claim 5 above.

As to claim 20, see rejection for claim 7 above.

As to claim 21, Sullivan modified by Cohen teaches the method of claim 1, Sullivan teaches wherein executing the variation of the function defined by the variability schema comprises:
 identifying data, user interface components to display to the user in a user interface of an application, and properties of the user interface components based on the determined context associated with the received query (“…the and 
generating the user interface based on the identified data, user interface components, and the properties of the user interface components (“…Exempt products and services may be implemented by associating 600 an inventory code with a transaction tax system commodity code during the seller/purchaser registration process which may be through a web-based graphical user interface using a point and click process shown in FIG. 3E” para. 0111).

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
(2) Response to Argument

A. Claims 1-20 Are Allowable Over Sullivan and Cohen Because the Tax Jurisdiction Database of Sullivan Does Not Teach, Suggest, or Otherwise Render Obvious a Variability Schema That “Defines a Variation of a Function Exposed in an Application Programming Interface (API) in Relation to Behavior of a Default Version of the Function”, As Recited in Independent Claims 1, 9, and 15 (page 8 – 10 of remark).

Applicant argued that “Appellant submits that the rejection of Claims 1, 9, and 15 under Section 103 is improper because the cited references do not teach, suggest, or otherwise render obvious “receiving, from a user, a definition of a variability schema and context ” (page 8 of remark).
In response,
As disclosed in the specification (paragraph 0007) “The variability schema generally represents a variation of one or more properties defined in an application programming interface (API)”.  Further, application defines context information as user location (paragraph 0024) as “The properties of the requested data may be defined in a variability schema associated with the context of the query (e.g., user location, data access permissions associated with the user, and so on)”.  The specification further discloses tax reporting system and tax rules across different jurisdictions (paragraph 0016 – 0017).  Application processes multiple variations of a workflow (e.g., generating invoices according to taxation rules for different jurisdictions) (paragraph 0018).  
It is combination of Sullivan and Cohen, not any alone, teaches claimed limitation of claims 1, 9, and 15.
Sullivan teaches tax compliance system receives information from user or seller when the user registers with the tax compliance system (para. 0049, 0092 – 0093).  The received registration information would include contact information such as address, location code, tax jurisdiction identifier, location activity code, address data, commodity category, commodity description (paragraphs 0049 – 0050, 0093, and figures 3 – 4).  Tax system application process multiple variation information from different users of different locations, different tax jurisdiction identifier (para. 0062).
receiving, from a user, a definition of a variability schema and context information associated with the variability schema”.  
The specification further defines function (paragraph 0040) “When a user generates an invoice using variability schema 200A, a user invokes an invoice generation function”.  In Sullivan, the variability schema defines a variation of a function is transaction that invoice generated to include the variability schema such as tax jurisdiction identifier, the seller exemption identifier, location code, purchaser mailing address, etc. (para. 0082).  The invoice transaction can indicate special situation wherein user can over-ride default version of the invoice transaction (para. 0083).  Therefore, Sullivan teaches “wherein: the variability schema defines a variation of a function in relation to behavior of a default version of the function”.
Again, as indicated above, the context information defined by applicant to be user location (para. 0024) and Sullivan teaches context information to be contact number such as address, location code, tax jurisdiction identifier, location activity code, address data, commodity category, commodity description (paragraphs 0049 – 0050, 0093, and figures 3 – 4).
While Sullivan teaches interfaces are provided for both seller and purchaser to access transaction tax compliance system (para. 0048), wherein the seller/purchaser system has application programming interface to convert data into the transaction tax system (para. 0097 – 0099).  Sullivan silent but Cohen teaches exposed in an application programming interface (API) (para. 0069).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Sullivan by adopt the teachings of Cohen because Cohen would 
Therefore, Sullivan modified by Cohen teaches “receiving, from a user, a definition of a variability schema and context information associated with the variability schema, wherein: the variability schema defines a variation of a function exposed in an application programming interface (API) in relation to behavior of a default version of the function, and the context information defines when the variation of the function exposed in the API is executed”, as recited in independent Claim 1 and similarly recited in independent Claims 9 and 15.

Applicant argued that “…In other words, Sullivan uses a database to identify a tax jurisdiction whose tax rate is to be applied when processing a transaction if the transaction is not exempt from tax. The use of a priori defined rules in the database of Sullivan, however, does not teach or suggest that “the variability schema defines a variation of a function exposed in an application programming interface (API) in relation to behavior of a default version of the function, and the context information defines when the variation of the function exposed in the API is executed”, as recited in Claim 1 and similarly in Claims 9 and 15…” (page 10 of remark).
In response,
Examiner refers to response above.

B. Claims 1-20 Are Also Allowable Over Sullivan and Cohen Because the Pre-Modification
and Post-Modification Records in the Tax Jurisdiction Database of Sullivan Does Not
Teach, Suggest, or Otherwise Render Obvious a Variability Schema That “Defines a
Variation of a Function Exposed in an Application Programming Interface (API) in
Relation to Behavior of a Default Version of the Function”, As Recited in Independent
Claims 1, 9, and 15 (page 10 – 12 of remark)

Applicant argued that “Appellant further submits that the Examiner’s interpretation of modification of a record in the seller database of Sullivan as a “default version of the function” is not supported by the disclosure of Sullivan and thus, that the Examiner’s assertion that Sullivan teaches that “the variability schema defines a variation of a function in relation to behavior of a default version of the function” is in error…” (page 11 first para of remark).

In response,
Again, as responded above.  The specification further defines function “When a user generates an invoice using variability schema 200A, a user invokes an invoice generation function” (paragraph 0040).  In Sullivan, the variability schema defines a variation of a function is transaction that invoice generated to include the variability schema such as tax jurisdiction identifier, the seller exemption identifier, location code, purchaser mailing address, etc. (para. 0082).  The invoice transaction can indicate special situation wherein user can over-ride default version of the invoice transaction (para. 0083).  Therefore, Sullivan teaches “the variability schema defines a variation of a function in relation to behavior of a default version of the function”.


C. The Office Action Does Not Rely On Cohen For Teaching Or Suggesting a Variability Schema That “Defines a Variation of a Function Exposed in an Application Programming Interface (API) in Relation to Behavior of a Default Version of the Function”, As Recited in Independent Claims 1, 9, and 15, Nor Does Cohen Remedy the Deficiencies of Sullivan (pages 12 – 13 of remark)
Applicant argued that “The Office Action does not rely on Cohen to teach or suggest the limitation of “receiving, from a user, a definition of a variability schema and context information associated with the variability schema, wherein: the variability schema defines a variation of a function exposed in an application programming interface (API) in relation to behavior of a default version of the function, and the context information defines when the variation of the function exposed in the API is executed”, as recited in Claims 1 and similarly in Claims 9 and 15. Office Action, p. 5. Further, Applicant respectfully submits that Cohen does not remedy the deficiencies of Sullivan. For example, Cohen discusses supporting backward compatibility in database schemas by mapping missing or different elements in a schema definition with a reserved element. See, e.g., Cohen, ]} [0023], However, supporting backward compatibility for database schemas as discussed in Cohen does not teach, suggest, or otherwise render obvious the limitations discussed above.
Further, the Examiner has not provided any other reasoning for how the claims could be obvious over the combination of Sullivan and Cohen” (page 12 – 13 first para. of remark).
In response,
Examiner refers to response of section A above as appellant repeats its arguments.

D. Claims 1-20 Are Allowable Over Sullivan and Cohen Because Updating a Completion
Code as Discussed in Sullivan Does Not Teach, Suggest or Otherwise Render Obvious
“Executing the Variation of the Function Defined by the Variability Schema” , As Recited
in Independent Claims 1, 9, and 15 , and the Office Action Does Not Rely On Cohen For
Teaching or Suggesting This Feature (page 13 – 14 of remark)

Applicant argued that “Appellant further submits that the rejection of Claims 1, 9, and 15 under Section 103 is improper because Sullivan and Cohen, alone or in combination, does not teach, suggest, or otherwise render obvious “executing the variation of the function defined by the variability schema” as recited in Claim 1 and similarly recited in Claims 9 and 15. …. Thus, Appellant submits that Sullivan does not teach, suggest, or otherwise render obvious “executing the variation of the function defined by the variability schema” as recited in Claim 1 and similarly recited in Claims 9 and 15…”.
In response,
In Sullivan, all transactions are executed by transaction tax compliance processor of a transaction tax compliance system (abstract, 0005).  The system must have a processor to execute the function or any other transaction.
Therefore, Sullivan teaches executing the variation of the function defined by the variability schema.

E. The Examiner Has Not Established a Proper Motivation to Combine Sullivan and Cohen (pages 14 – 16 of remark)
Applicant argued that “Appellant further submits that the rejection of Claims 1, 9, and 15 under Section 103 should be reversed because the Examiner has failed to show that one of ordinary skill in the art would combine Sullivan and Cohen to arrive at the feature of “receiving, ”.
In response,
Again, examiner refers to response of section A above as appellant repeats its arguments.

F. The Discussion in Sullivan of Updating Records in a Transaction Information Database Does Not Teach, Suggest, or Otherwise Render Obvious That “Membership in the Access Group Identifies Whether the User Can Invoke One or More Functions for Modifying Data Stored in a User Data Store”, As Recited in Claims 7,14, and 20 (pages 16 – 17 of remark)

Applicant argued that ‘Appellant further submits that Sullivan and Cohen, alone or in combination, do not teach, suggest, or otherwise render obvious that “membership in the access group identifies whether the user can invoke one or more functions for modifying data stored in a user data store”, as recited in Claim 7 and similarly recited in Claims 14 and 20. Appellant notes, however, that the discussion of updating the transaction information database of Sullivan is wholly divorced from whether a user is in a seller group or a purchaser group of users. For example, Sullivan discusses the transaction information database as a database that includes records “associat[ing] a transaction identifier, a tax jurisdiction identifier, the tax liability, the gross transaction amount (invoice total or line item), and optionally, additional information Sullivan, ]j [0082], Further, Sullivan states that the records in this database “are made and updated as the selling/purchasing systems request the applicable tax liability amount from the transaction tax processor.” Id. However, Sullivan does not limit invocation of functions to create or update records in the transaction information database to a specific group of users (i.e., does not permit purchasers, but not sellers, to invoke functions to create or update records in the transaction information database). Because the invocation of these functions is not limited to a particular group of users, Appellant submits that Sullivan does not teach, suggest, or otherwise render obvious that “membership in the access group identifies whether the user can invoke one or more functions for modifying data stored in a user data store”, as recited in Claim 7 and similarly recited in Claims 14 and 20.
Further, Appellant notes that the Examiner does not rely on Cohen to teach, suggest, or otherwise render obvious this limitation. Office Action, p. 8. Appellant additionally submits that the discussion in Cohen of supporting backward compatibility in database schemas by mapping missing or different elements in a schema definition with a reserved element does not teach, suggest, or otherwise render obvious this limitation. See, e.g., Cohen, ]j [0023]’.
In response,
In Sullivan, after a seller registers with the tax compliance system, the seller information can be added or modified by the seller (para. 0079).  However, after a purchaser registers with the transaction tax compliance system, purchaser information may be added or modified by the purchaser and/or the seller (para. 0080).  As cited above, seller can modify seller and/or purchaser group but purchaser can only modify purchaser information.  It clearly the tax compliance system has to identify membership to be seller or purchaser whether the seller or purchaser modifying certain functions.  membership in the access group identifies whether the user can invoke one or more functions for modifying data stored in a user data store.
 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        



Conferees:
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194     

                                                                                                                                                                                                   /EDDIE C LEE/TQAS, TC 2100                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.